NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
BRENDAN A. DANIEL,
Petitioner, '
v.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent.
2011-3097 .. _
Petition for review of the Merit Systems Protection
Board in case no. DA0841090711-B-1.
ON MOTION
ORDER
We treat Brendan A. Danie1’s correspondence, re-
ceived on l\/lay 25, 2011, as a motion for Daniels to file his
informal brief out of time.
Upon consideration thereof,
IT Is ORDERED THAT:
(1) The motion is granted The informal brief is ac-
cepted for filing

DANIEL V. OPM
2
(2) The respondent should calculate its brief due
date from the date of filing of this order.
JUN 24 2011
Date
cc: Brendan A. Danie1
S
Delisa M. Sanchez, Esq.
FOR THE CoUR'r
lsi J an Horbaly
J an Horba1y
Clerk
FI
U.S. COURT Ol5EPpPEAL3 FOR
THE FEDERAL ClRCUlT
JUN 24 2011
JANHDRBAl]'
C|.EH
in